Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich Cos (KR 20170043817, cited by third party on 31 August 2020) in view of Kudo (US 10492587).
Regarding claim 1, Rich Cos teaches a multi-pencil type cosmetic container, comprising: a body (100) having a cylindrical cross-sectional structure and including a stepped assembly groove part (at rear of 115) and a stepped coupling part (at rear of 101) respectively formed on the inside and the outside of the upper portion thereof; an upper cap (125), into which the upper portion of the body is inserted and which is coupled to the stepped coupling part outside the upper portion of the body; a shoulder (120) coupled by inserting a stepped assembly part (122) at the lower portion thereof into the stepped assembly groove part of the body such that the shoulder and the body can rotate with respect to each other while being prevented from separation; a rotating operation body (150) including an upper rod 
Rich Cos does not teach that the dish part has three or more lead grooves formed such that pencil leads are inserted thereinto or that the upper insertion hole part includes three or more lead exit holes formed corresponding to the lead grooves of the dish parts and a plurality of spacers each formed between two adjacent exit holes for maintaining a predetermined distance between pencil leads.
Kudo teaches a plurality of lead grooves (formed between 4c and 14c) and a shoulder with three or more lead exit holes (1c) formed corresponding to the lead grooves of the dish parts and a plurality of spacers (see annotated Fig. 8 below) each formed between two adjacent exit holes for maintaining a predetermined distance between pencil leads.

    PNG
    media_image1.png
    237
    505
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the dish part of Rich Cos to have a plurality of lead grooves and modified the upper insertion hole part such that the upper insertion hole part includes three or more lead exit holes formed corresponding to the lead grooves of the dish parts and a plurality of spacers each formed between two adjacent exit holes for maintaining a predetermined distance between pencil leads as taught by Kudo for the purpose of enabling the plurality of leads to be used as a comb (Kudo, col. 9, ll. 6-9).
Regarding claim 3, the combination of Rich Cos and Kudo teaches a multi-pencil type cosmetic container according to claim 1, wherein the dish part of the holder and the upper insertion hole part of the shoulder, into which the dish part is inserted, are formed in a rectangular cross-sectional structure (Rich Cos, 121) so that the shoulder is guided up and down.
Regarding claim 5, the combination of Rich Cos and Kudo teaches a multi-pencil type cosmetic container according to claim 1, wherein the pencil leads coupled to the lead grooves of the dish part are formed in colors or formulations different from each other (Rich Cos, 131 and 132; see lines 190-196 of the translation provided by the third party on 31 August 2020).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich Cos and Kudo as applied to claim 1 above, and further in view of Sasaki (US 2008/0016706).
Regarding claim 2, the combination of Rich Cos and Kudo teaches a multi-pencil type cosmetic container according to claim 1, wherein the upper insertion hole part and a lower insertion hole part are formed stepwise (Rich Cos, 121, See Figs. 3 and 4) on the inside of the shoulder so that the dish part of the holder is inserted into the upper insertion hole part so as to be guided up and down and the upper rod member of the rotating operation body is inserted into and coupled to the lower insertion hole part, the upper insertion hole part has a holding protrusion (Rich Cos, 121a) formed at the upper portion so as to prevent the separation of the dish part and lead exit holes formed corresponding to the lead grooves of the dish part, but does not teach that the lower insertion hole part has a coupling groove, which is engaged with the stepped outer circumference of the coupling part and a ring-shaped coupling protrusion formed on the lower portion of the upper rod member so as to be rotatably coupled while being prevented from separation.
Sasaki teaches a shoulder with a the lower insertion hole part (4c) that has a coupling groove (4f), which is engaged with a stepped outer circumference (5d) of a coupling part (5) and a ring-shaped coupling protrusion (6g) formed on the lower portion of an upper rod member (6x) so as to be rotatably coupled while being prevented from separation.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the combination of Rich Cos and Kudo such that the lower insertion hole part has a coupling groove, which is engaged with the stepped outer circumference of the coupling part and a ring-shaped coupling protrusion formed on the lower portion of the upper rod member so as to be rotatably coupled while being prevented from separation as taught by Sasaki for the purpose of detachably engaging the shoulder and rotating operation body with the body (Sasaki, ¶56).

Sasaki teaches inclination guide parts (4n in Fig. 9) that are provided facing each other at both sides between the upper and lower insertion hole parts of the shoulder so as to guide the insertion of the dish part of the holder into the upper insertion hole part, and the upper rod member of the rotating operation body includes a support protrusion (6e) formed protruding from the outside of the upper portion thereof so as to support the upper rod member without lateral movement in the lower insertion hole part.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the combination of Rich Cos and Kudo with inclination guide parts that are provided facing each other at both sides between the upper and lower insertion hole parts of the shoulder so as to guide the insertion of the dish part of the holder into the upper insertion hole part, and the upper rod member of the rotating operation body includes a support protrusion formed protruding from the outside of the upper portion thereof so as to support the upper rod member without lateral movement in the lower insertion hole part as taught by Sasaki for the purpose of providing good rotational resistance (Sasaki, ¶60).

Response to Arguments
Applicant's arguments filed 07 June 2021 have been fully considered but they are not persuasive.
Applicant’s remarks say that claim 4 has been canceled, but the claims filed identify claim 4 as original and still pending. Claim 4 has been treated as a pending claim.
In response to the argument that none of the cited references teach the claimed spacers, it is noted that Kudo teaches bumps between holes 1c that maintain a predetermined distance between the leads M. The bumps therefore read on the claimed spacers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754